ORDER
PER CURIAM
WMAC 2013, LLC (“WMAC”) purchased certain residential property commonly known as 1716 Claudine Dr. (the “property”) at a tax sale in St. Louis County and thereafter brought an action to quiet title to the property against Kelly Gear. The trial court granted judgment in favor of WMAC and against Gear on WMAC’s motion for judgment on the pleadings. Finding no error of law, we affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their *355information only, setting forth the reasons for this order pursuant to Rule 84.16(b).